TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-11-00103-CR


Belinda Orona, Appellant

v.


The State of Texas, Appellee





FROM THE COUNTY COURT AT LAW NO. 1 OF CALDWELL COUNTY

NO. 39195, HONORABLE EDWARD L. JARRETT, JUDGE PRESIDING



M E M O R A N D U M   O P I N I O N
PER CURIAM
This is an appeal from a conviction for resisting arrest. (1)  The appellate record is
overdue.  The clerk did not respond to the Court's overdue notice, but the Court has been advised
by the reporter that the record has been neither requested nor paid for.
Appellant's counsel of record has moved to withdraw.  In his motion, counsel states
that he was appointed to represent appellant at trial, and that he gave notice of appeal "for the limited
purpose of preserving Appellant's right to appeal."  But see Tex. Code Crim. Proc. Ann.
art. 26.04(j)(2) (West Supp. 2010); Tex. R. App. P. 6.1(a).  According to the motion, appellant has
told counsel that a new attorney has been retained for this appeal, but counsel states that he has been
unable to confirm this with the new attorney.  The amended motion to withdraw is dismissed.
The appeal is abated and the trial court is instructed to determine, following a hearing
if necessary, whether appellant is presently indigent.  See Tex. Code Crim. Proc. Ann. art. 26.04(p). 
If a hearing is held, appellant's present counsel shall represent her.  If the court finds that appellant
is indigent, it shall order the preparation of the appellate record at no cost to appellant.  The court
shall also make any order needed to insure that appellant is effectively represented on appeal,
including appointing new counsel if necessary.  Copies of the court's findings, conclusions, and
orders, and a transcription of the reporter's notes if a hearing is held, shall be tendered for filing in
this Court no later than May 13, 2011.

Before Chief Justice Jones, Justices Henson and Goodwin
Abated
Filed:   April 8, 2011
Do Not Publish
1.        The notice of appeal was filed on June 14, 2010, but was not received by this Court until
February 18, 2011.  See Tex. R. App. P. 25.2(e).